Citation Nr: 1031745	
Decision Date: 08/24/10    Archive Date: 09/01/10

DOCKET NO.  07-10 246A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Huntington, West 
Virginia


THE ISSUE

Entitlement to payment for medical expenses provided by West 
Virginia University Physicians of Charleston in the amount of 
$419.00.


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran had active service from July 1967 to July 1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from, according to an April 2007 Statement of the Case 
(SOC), an April 2006 decision of the Department of Veterans 
Affairs (VA) Medical Center (VAMC) in Huntington, West Virginia, 
which denied a claim for reimbursement of medical expenses 
incurred at a private hospital.

The Veteran provided testimony at a hearing conducted by the 
undersigned Veterans Law Judge at the RO in July 2010.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In this case, as the evidentiary record is shown to be absent of 
both essential and critical records necessary for the Board to 
adjudicate this claim at this time, remand is necessary.  

The factual basis of this claim is confusing at best.  Of record 
is a December 2006 letter from the Veteran's representative, the 
West Virginia Division of Veterans Affairs, addressed to the 
Huntington VA hospital (VAMC).  This letter indicated that the 
payment of "hospital charges" was denied as "his" claim was 
not filed within 90 days of medical treatment.  The Veteran's 
representative requested that the denial be reconsidered, as the 
Veteran was not, until recently, made aware that he could file 
for "reimbursement" through the VA Healthcare system.  


An April 2007 letter on file shows that the VAMC wrote a letter 
to the Veteran to inform him that the "claims for services" had 
been reviewed for consideration of payment under the Veterans 
Millennium Health Care and Benefits Act, and the letter included 
a list of the criteria which needed to be met.  The VAMC 
indicated that the clinical reconsideration had been completed.

Part of the criteria was emphasized (by bold, italic and 
underlined print) and indicated:

11.  The claim for emergency care was filed within 90 days after 
the latest of the following:  
a.	The publication of the interim final rule date (July 19, 
2001) or the date that the veteran was discharged from the 
facility that furnished the emergency treatment; 
b.	The date the veteran finally exhausted, without success, 
action to obtain payment or reimbursement for the treatment 
from a third party.

The letter also noted that "[o]ur records indicate services were 
rendered on July 1, 2006 and we did not receive the invoice until 
December 11, 2006.  The VA is without authorization to approve 
payment on this claim.  The original denial is upheld."

Review of the April 2007 SOC shows that it was reported that on 
December 11, 2006, the fee basis section of the business office, 
located at the VAMC in Huntington, West Virginia received "claim 
from WVA Physicians of Charleston for date of service July 1, 
2006."  It also noted that on December 13, 2006, the 
"administrative review" was completed, and the claim was denied 
by the fee basis section as the claim was not received within 90 
dates of treatment.  Also on this date the "Denial letter and 
appeal rights [were] mailed to veteran and the vendor."  

Also of record is a letter sent to the Veteran from a collection 
agency, naming WVA Physicians of Charleston as the creditor.  The 
amount due was listed as $419.00.  The statement date listed on 
the letter was "11/30/2006."  


A photocopy of a bill from West Virginia University Physicians of 
Charleston, addressed to the Veteran is of record.  The date of 
this bill, called an "Itemized Statement," is shown to be 
"6/18/2010."  The letter included several dates of treatment, 
all in June 2010, for which an amount of $419.00 was sought.  Of 
note, none of the dates listed on the billing record reveal a 
treatment date of July 1, 2006.  

Review of the hearing transcript (transcript) associated with the 
July 2010 hearing shows that the Veteran's representative 
asserted that the bill in question [owed to West Virginia 
University Physicians of Charleston] had yet to be paid.  See 
page two of transcript.  It was noted that the Veteran had been 
receiving VA treatment at the VAMC in Huntington for varicose 
veins in his esophagus, and, after returning home, suffered a 
hemorrhage, requiring him to report to a local hospital which 
admitted the Veteran for a period of six days.  See page four of 
transcript.  The Veteran indicated that the name of this hospital 
was the Charleston Area Medical Center.  See page six of 
transcript.  As concerning the bill in question for $419.00, 
sought for payment by the West Virginia University Physicians of 
Charleston, the Veteran testified that he was unsure if he ever 
made a claim for payment of this bill with the VA hospital.  See 
page 12 of transcript.  The Veteran also denied ever seeking to 
have either a private insurance company or any third party pay 
the requested expenses.  Id.  

Payment or reimbursement for emergency services for nonservice-
connected conditions in non-VA facilities that has not been 
previously authorized may be authorized under 38 U.S.C.A. § 1725 
and 38 C.F.R. §§ 17.1000-1008. Section 1725 was enacted by 
Congress as part of the Veterans Millennium Health Care and 
Benefits Act, Pub. L. No. 106-117, 113 Stat. 1553 (1999).  
(emphasis added).  

Under 38 U.S.C.A. § 1728, in order to be entitled to payment or 
reimbursement of medical expenses incurred at a non-VA facility, 
a claimant must satisfy three conditions.  There must be a 
showing that three criteria are met:  (a) the care and services 
rendered were either:  (1) for an adjudicated service-connected 
disability, or (2) for a non-service-connected disability 
associated with and held to be aggravating an adjudicated 
service-connected disability, or (3) for any disability of a 
veteran who has a total disability, permanent in nature, 
resulting from a service-connected disability, or (4) for any 
injury, illness, or dental condition in the case of a veteran who 
is participating in a rehabilitation program and who is medically 
determined to be in need of hospital care or medical services for 
reasons set forth in 38 C.F.R. § 17.47(i); and (b) the services 
were rendered in a medical emergency of such nature that delay 
would have been hazardous to life or health; and (c) no VA or 
other Federal facilities were feasibly available and an attempt 
to use them beforehand or obtain prior VA authorization for the 
services required would not have been reasonable, sound, wise, or 
practicable, or treatment had been or would have been refused.  
(emphasis added).  See 38 U.S.C.A. § 1728 (West 2002); 38 C.F.R. 
§ 17.120 (2009); see also Zimick v. West, 11 Vet. App. 45, 49 
(1998).

The Board here notes that service connection has been granted to 
the Veteran for "focal, small calcified pleural plaque, 
anteromedially in the right upper chest (previously considered as 
probable chronic obstructive disease under Diagnostic Code 6604 
and claimed as asbestosis)."  See April 2007 RO rating decision.  
The disorder is rated pursuant to Diagnostic Code 6845 for 
chronic pleural effusion or fibrosis.  See 38 C.F.R. § 4.97.  

As noted, the Veteran has claimed to have sought his private 
medical treatment at the Charleston Area Medical Center after he 
began to hemorrhage following his receiving VA treatment for 
varicose veins in his esophagus.  In light of the description of 
the service-connected disorder, and since the treatment records 
associated with the Veteran's period of hospitalization at the 
Charleston Area Medical Center are not of record, it is not clear 
to the Board whether this private treatment was afforded the 
Veteran to treat a service-connected or nonservice-connected 
disorder.  As noted, whether this treatment was for a service-
connected or nonservice-connected disability necessitates the use 
by VA of different regulations.  As such, based on the current 
available facts, the Board is unable to determine whether 
consideration of this claim may be undertaken solely under the 
provisions of 38 U.S.C.A. § 1725 or whether consideration under 
38 U.S.C.A. § 1728 may also be undertaken.


The Board also observes that under the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify claimants of the 
information and evidence necessary to substantiate their claims, 
as well as to assist claimants in making reasonable efforts to 
identify and obtain relevant records.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009).

It is not clear whether VA's duty to notify is applicable to 
claims such as this one.  Cf. Barger v. Principi, 16 Vet. App. 
132 (2002).  In Barger, the United States Court of Appeals for 
Veterans Claims (Court) held that the VCAA, with its expanded 
duties, is not applicable to cases involving the waiver of 
recovery of overpayment claims, pointing out that the statute at 
issue in such cases was not found Title 38, United States Code, 
Chapter 51 (i.e. the laws changed by VCAA).  Similarly, the 
statute at issue in this matter is not found in Chapter 51 
(rather, in Chapter 17).  However, in Beverly v. Nicholson, 19 
Vet. App. 394, 403-04 (2005), although not explicitly stated, the 
Court appeared to assume the VCAA is applicable to a chapter 17 
claim, but then held that the failure to comply with the VCAA 
notice requirements in that case constituted non-prejudicial 
error.

Given this grey area, the Board finds that further development of 
the record is necessary to comply with such duties.  Upon review 
of the Veteran's health records, it does not appear that the 
Veteran was issued a VCAA letter that informed him of the 
evidence and information necessary to substantiate his claim for 
payment of private medical expenses.  Though, to this, it is 
still not exactly clear if in fact the Veteran ever sought 
payment for this unpaid bill amount owed to West Virginia 
University Physicians of Charleston.  In other words, due to the 
insufficiency of the evidentiary record, the identity of the 
proper appellant in this case is not quite known at this time.  
38 C.F.R. § 17.123.

The Board also notes that the April 2007 SOC provided notice of 
38 U.S.C.A. § 1725.  However, 38 U.S.C.A. §§ 1725 and 1728 were 
revised effective October 10, 2008.  Upon remand, the Veteran 
should be issued a VCAA-compliant notice, including the revised 
criteria for reimbursement of unauthorized medical expenses.


Accordingly, the case is REMANDED for the following action:

1.  The VAMC should send a letter to the 
Veteran and his representative that 
complies with the notification requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The letter must:  (a) inform 
the claimant about the information and 
evidence not of record that is necessary to 
substantiate the claim under 38 U.S.C.A. 
§§ 1725 and 1728 (to include the changes 
made to those provisions effective October 
10, 2008; (b) inform the claimant about the 
information and evidence that VA will seek 
to provide; and (c) inform the claimant 
about the information and evidence the 
claimant is expected to provide.

2.  The VAMC should associate with the 
claims file a copy of the claim submitted 
to the fee basis section of the business 
office on December 11, 2006.  A copy of the 
denial letter and appeal rights mailed to 
the Veteran and the vendor on December 13, 
2006, should also be associated with the 
claims file.  

3.  The VAMC shall determine if the 
treatment, for which payment is currently 
sought, afforded the Veteran by West 
Virginia University Physicians of 
Charleston was to treat a service-connected 
or nonservice-connected disorder.  

4.  The VAMC will then review the Veteran's 
file and ensure that the foregoing 
development actions have been conducted and 
completed in full, and that no other 
notification or development action, in 
addition to those directed above, is 
required.  If further action is required, 
it should be undertaken prior to further 
claim adjudication.

5.  The VAMC will then readjudicate the 
claim.  If the benefit sought on appeal 
remains denied, the Veteran should be 
provided with a Supplemental SOC (SSOC).  
An appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


